Exhibit 10.1

EMPLOYMENT AGREEMENT

          AGREEMENT (the “Agreement”), dated as of February 22, 2007 by and
between NOVADEL PHARMA INC., a Delaware corporation with principal executive
offices at 25 Minneakoning Rd., Flemington, New Jersey 08822 (the “Company”),
and Deni M. Zodda residing at 440 Coldstream Drive, Berwyn, Pennsylvania, 19312
(the “Executive”).

W I T N E S S E T H:

          WHEREAS, the Company desires to employ the Executive as Senior Vice
President, Chief Business Officer of the Company, and the Executive desires to
serve the Company in that capacity, upon the terms and subject to the conditions
contained in this Agreement;

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

 

 

 

1.

Employment.

 

 

 

          The Company agrees to employ the Executive, and the Executive agrees
to be employed by the Company, upon the terms and subject to the conditions of
this Agreement.

 

 

2.

Term.

 

 

 

          The employment of the Executive by the Company as provided in Section
1 shall be for a period of three (3) years commencing on the date hereof, unless
sooner terminated in accordance with the provisions of Section 8 below (the
“Term”).

 

 

3.

Duties; Best Efforts; Place of Performance.

 

 

 

          (a)        The Executive shall initially serve as Senior Vice
President, Chief Business Officer of the Company and shall perform, subject to
the direction of the Chief Executive Officer, such duties as are customarily
performed by the Senior Vice President, Chief Business Officer. The Executive
shall also have such other powers and duties as may be from time to time
prescribed by the Chief Executive Officer or Board of Directors of the Company
provided that the nature of the Executive’s powers and duties so prescribed
shall not be inconsistent with the Executive’s position and duties hereunder.

 

          (b)        The Executive shall devote substantially all of his
business time, attention and energies to the business and affairs of the Company
and shall use his best efforts to advance the best interests of the Company and
shall not, during the Term, be actively engaged in any other business activity,
whether or not such business activity is pursued for gain, profit or other
pecuniary advantage, that will interfere with the performance by the Executive
of his duties hereunder or the Executive’s availability to perform such duties
or that will adversely affect, or negatively reflect upon, the Company.
Notwithstanding the above, Executive may hold external


--------------------------------------------------------------------------------



directorships or executive positions with the advance approval of the Company’s
Board of Directors.

          (c)          The duties to be performed by the Executive hereunder
shall be performed primarily at the office of the Company in Flemington, New
Jersey, subject to reasonable travel requirements on behalf of the Company.

          4.          Compensation. As full compensation for the performance by
the Executive of his duties under this Agreement, the Company shall pay the
Executive as follows:

          (a)          Base Salary. The Company shall pay the Executive a base
salary (the “Base Salary”) at a rate of $275,000 per annum, payable in equal
semi-monthly installments during the Term. The Executive’s Base Salary shall be
subject to annual review by the Compensation Committee of the Board of Directors
and may be increased, but not decreased, from time to time at the discretion of
the Compensation Committee of the Board of Directors.

          (b)          Bonus. Executive shall be eligible to receive a bonus of
up to 30% of his Base Salary, provided, however, that such bonus shall be
payable only upon the successful achievement of certain performance milestones
related to the Executive’s role in the Company, which milestones shall be
defined and enumerated by mutual agreement between the Executive and the
President & Chief Executive Officer of the Company within the first month of
Executive’s term of employment, and again at the same time in each succeeding
year of Executive’s term of employment with the Company. The amount of Bonus
paid to the Executive shall be increased or decreased from time to time at the
discretion of the Compensation Committee of the Board.

          (c)          Withholding. The Company shall withhold all applicable
federal, state and local taxes and social security and such other amounts as may
be required by law from all amounts payable to the Executive under this Section
4.

          (d)          Stock Options. On the first day of employment, and as
additional compensation for the services to be rendered by the Executive
pursuant to this Agreement, the Company shall grant the Executive incentive
stock options to purchase 68,027 shares of Common Stock of the Company and
non-qualified stock options (collectively, “Stock Options”) to purchase 598,973
shares of Common Stock of the Company. Such option grants will have a term of
ten (10) years. The stock options shall vest upon achievement of performance
milestones; so that 22,676 incentive stock options and 200,324 non-qualified
stock options will vest on the signing of a Board of Director approved third
party agreement for U.S. or world wide rights of sumatriptan; 22,676 incentive
stock options and 199,324 non-qualified stock options will vest on the signing
of a Board of Director approved third party agreement for U.S. or world wide
rights of zolpidem; and 22,675 incentive stock options and 199,325 non-qualified
stock options will vest upon approval by the Board of Directors of any third
party agreement whereby the Company obtains the right to develop a product
incorporating an active pharmaceutical ingredient (“API”) that is the subject of
a then valid United States Patent (or in-process United States Patent
Application) and already approved for sale by the United States Food and Drug
Administration with sales in the United States of at least $100 million,
subject, in each case, to the provisions of Section 9

2

--------------------------------------------------------------------------------



below and specifically sub paragraph 9 (c), which provides for the immediate
full vesting of all options upon Change of Control of the Company.

If the Agreement is not renewed by the Executive beyond its initial term and the
Company wishes to renew the Agreement beyond the initial term without
substantial change in the terms of this Agreement, but not including Section 4
(d), then such options which have not vested will expire upon termination. In
connection with such grants, the Executive shall enter into the Company’s
standard stock option agreement which will incorporate the foregoing vesting
schedule and the Stock Option related provisions contained in Section 9 below.
The exercise price of said Stock Options shall be equal to 100% of the Fair
Market Value (trading price) on the first date of employment. Non-qualified
option grants are taxed differently than incentive stock options, and as such,
research of taxation for these stock option grants shall be the sole
responsibility of the Executive.

          (e)          Expenses. The Company shall reimburse the Executive for
all normal, usual and necessary expenses incurred by the Executive in
furtherance of the business and affairs of the Company, including reasonable
travel and entertainment, upon timely receipt by the Company of appropriate
vouchers or other proof of the Executive’s expenditures and otherwise in
accordance with any expense reimbursement policy as may from time to time be
adopted by the Company.

          (f)          Other Benefits. The Executive shall be entitled to all
rights and benefits for which he shall be eligible under any benefit or other
plans including, without limitation, dental, medical, medical reimbursement and
hospital plans, supplemental life insurance plans, pension plans, employee stock
purchase plans, profit sharing plans, bonus plans and other so-called “fringe”
benefits as the Company shall make available to its senior executives from time
to time. In addition to those benefits noted above, the Company shall reimburse
the Executive for local hotel expenses for up to 100 days per year, (Hampton
Inn, Flemington NJ, or equivalent).

          (g)          Vacation. The Executive shall, during the Term, be
entitled to a vacation of four (4) weeks per annum commencing February 22, 2007,
in addition to holidays observed by the Company. The Executive shall not be
entitled to carry any vacation forward to the next year of employment. The
Executive shall be entitled to company holidays, and Sick/Personal/Bereavement
days, under the then current Company policies relating to senior executives.

          5.           Confidential Information and Inventions.

          (a)          The Executive recognizes and acknowledges that in the
course of his duties he is likely to receive confidential or proprietary
information owned by the Company, its affiliates, or third parties with whom the
Company or any such affiliates has an obligation of confidentiality.
Accordingly, during and after the Term, the Executive agrees to keep
confidential and not disclose or make accessible to any other person or use for
any other purpose other than in connection with the fulfillment of his duties
under this Agreement, any Confidential and Proprietary Information (as defined
below) owned by, or received by or on behalf of, the

3

--------------------------------------------------------------------------------



Company or any of its affiliates. “Confidential and Proprietary Information”
shall include, but shall not be limited to, confidential or proprietary
scientific or technical information, data, formulas and related concepts,
business plans (both current and under development), client lists, promotion and
marketing programs, trade secrets, or any other confidential or proprietary
business information relating to development programs, costs, revenues,
marketing, investments, sales activities, promotions, credit and financial data,
manufacturing processes, financing methods, plans or the business and affairs of
the Company or of any affiliate or client of the Company. The Executive
expressly acknowledges the trade secret status of the Confidential and
Proprietary Information and that the Confidential and Proprietary Information
constitutes a protectable business interest of the Company. The Executive
agrees: (i) not to use any such Confidential and Proprietary Information for
himself or others; and (ii) not to take any Company material or reproductions
(including but not limited to writings, correspondence, notes, drafts, records,
invoices, technical and business policies, computer programs or disks) thereof
from the Company’s offices at any time during his employment by the Company,
except as required in the execution of the Executive’s duties to the Company.
The Executive agrees to return immediately all Company material and
reproductions (including but not limited, to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) thereof in his possession to the Company upon request and in any event
immediately upon termination of employment.

          (b)          The Executive agrees not to disclose or publish any of
the Confidential and Proprietary Information, or any confidential, scientific,
technical or business information of any other party to whom the Company or any
of its affiliates owes an obligation of confidence, at any time during or after
his employment with the Company. Such restriction does not apply to Executive’s
utilization of that information in furtherance of Company’s normal business
objectives.

          (c)          The Executive agrees that all inventions, discoveries,
improvements in “know how” and other trade secrets, other improvements and
patentable or copyrightable works (“Inventions”) initiated, conceived or made by
him, either alone or in conjunction with others, during the Term, other than
those Inventions listed on Schedule 6(c) attached hereto, shall be the sole
property of the Company to the maximum extent permitted by applicable law and,
to the extent permitted by law, shall be “works made for hire” as that term is
defined in the United States Copyright Act (17 U.S.C.A., Section 101). The
Company shall be the sole owner of all patents, copyrights, trade secret rights,
and other intellectual property or other rights in connection therewith. The
Executive hereby assigns to the Company all right, title and interest he may
have or acquire in all such Inventions; provided, however, that the Board of
Directors of the Company may in its sole discretion agree to waive the Company’s
rights pursuant to this Section 5(c) with respect to any Invention that is not
directly or indirectly related to the Company’s business. The Executive further
agrees to assist the Company in every proper way (but at the Company’s expense)
to obtain and from time to time enforce patents, copyrights, trade secrets or
other rights on such Inventions in any and all countries, and to that end the
Executive will execute all documents necessary:

 

 

 

 

              (i)          to apply for, obtain and vest in the name of the
Company alone (unless the Company otherwise directs) letters patent, copyrights
or other analogous protection in

4

--------------------------------------------------------------------------------



 

 

 

 

any country throughout the world and when so obtained or vested to renew and
restore the same; and

 

 

 

 

              (ii)          to defend any opposition proceedings in respect of
such applications and any opposition proceedings or petitions or applications
for revocation of such letters patent, copyright or other analogous protection.

          (d)          The Executive acknowledges that while performing the
services under this Agreement the Executive may locate, identify and/or evaluate
patented or patentable inventions having commercial potential in the fields of
pharmacy, pharmaceutical, biotechnology, healthcare, technology and other fields
which may be of potential interest to the Company or one of its affiliates (the
“Third Party Inventions”). The Executive understands, acknowledges and agrees
that all rights to, interests in or opportunities regarding, all Third-Party
Inventions identified by the Company, any of its affiliates or either of the
foregoing persons’ officers, directors, employees (including the Executive),
agents or consultants during the Term shall be and remain the sole and exclusive
property of the Company or such affiliate and the Executive shall have no rights
whatsoever to such Third-Party Inventions and will not pursue for himself or for
others any transaction relating to the Third-Party Inventions which is not on
behalf of the Company.

          (e)          The provisions of this Section 5 shall survive any
termination of this Agreement, but shall not apply during or after Executive’s
employment term to information or inventions of other entities that Executive
may serve as a director with prior Board of Directors approval.

          6.           Non-Competition, Non-Solicitation and Non-Disparagement.

          (a)          The Executive understands and recognizes that his
services to the Company are special and unique and that in the course of
performing such services the Executive will have access to and knowledge of
Confidential and Proprietary Information (as defined in Section 5) and the
Executive agrees that, during the Term and for a period of eighteen (18) months
thereafter, he shall not in any manner, directly or indirectly, on behalf of
himself or any person, firm, partnership, joint venture, corporation or other
business entity (“Person”), enter into or be employed by any business that is
competitive with the Company, either as an individual for his own account, or as
a partner, joint venturer, owner, executive, employee, independent contractor,
principal, agent, consultant, salesperson, officer, director or shareholder of a
Person in a business competitive with the Company within the geographic area of
the Company’s business, which is deemed by the parties hereto to be worldwide.
The Executive acknowledges that, due to the unique nature of the Company’s
business, the loss of any of its clients or business flow or the improper use of
its Confidential and Proprietary Information could create significant
instability and cause substantial damage to the Company and its affiliates and
therefore the Company has a strong legitimate business interest in protecting
the continuity of its business interests and the restriction herein agreed to by
the Executive narrowly and fairly serves such an important and critical business
interest of the Company. For purposes of this Agreement, the Company shall be
deemed to be actively engaged on the date hereof in the development of novel
application oral drug delivery systems for presently marketed prescription and
over-the-counter drugs where such drug is a small molecule, non-biologic, and
providing consulting services in connection

5

--------------------------------------------------------------------------------



therewith, and in the future in any other business in which it actually devotes
substantive resources to study, develop or pursue. For the sake of clarity, the
Executive will not be in breach of this paragraph 6(a) if, during the eighteen
(18) months following the termination of his employment with the Company, he
becomes employed by or consults to a Person whose primary business is outside
the area of novel oral drug delivery systems for use with small molecule,
non-biologic pharmaceuticals – provided that the Executive’s work for said
Person during the eighteen (18) months following the termination of his
employment does not relate to novel oral drug delivery systems for use with
small molecule, non-biologic pharmaceuticals. Notwithstanding the foregoing,
nothing contained in this Section 6(a) shall be deemed to prohibit the Executive
from (i) acquiring or holding, solely for investment, publicly traded securities
of any corporation, some or all of the activities of which are competitive with
the business of the Company so long as such securities do not, in the aggregate,
constitute more than 4.9% of any class or series of outstanding securities of
such corporation.

          (b)          During the Term and for eighteen (18) months thereafter,
the Executive shall not, directly or indirectly, without the prior written
consent of the Company:

 

 

 

 

              (i)            solicit or induce any employee of the Company or
any of its affiliates to leave the employ of the Company or any such affiliate;
or hire for any purpose any employee of the Company or any affiliate or any
employee who has left the employment of the Company or any affiliate within one
year of the termination of such employee’s employment with the Company or any
such affiliate or at any time in violation of such employee’s non-competition
agreement with the Company or any such affiliate; or

 

 

 

 

              (ii)           solicit or accept employment or be retained by any
Person who, at any time during the term of this Agreement, was an agent, client
or customer of the Company or any of its affiliates where his position will be
related to the business of the Company or any such affiliate; or

 

 

 

 

              (iii)          solicit or accept the business of any agent, client
or customer of the Company or any of its affiliates with respect to products,
services or investments similar to those provided or supplied by the Company or
any of its affiliates.

          (c)          The Executive and the Company mutually agree that both
during the Term and at all times thereafter, they shall not directly or
indirectly disparage, whether or not true, the name or reputation of the
Executive, Company or any of its affiliates, including but not limited to, any
officer, director, employee or shareholder of the Company or any of its
affiliates.

          (d)          In the event that the Executive breaches any provisions
of Section 5 or this Section 6 or there is a threatened breach, then, in
addition to any other rights which the Company may have, the Company shall (i)
be entitled, without the posting of a bond or other security, to injunctive
relief to enforce the restrictions contained in such Sections and (ii) have the
right to require the Executive to account for and pay over to the Company all
compensation, profits, monies, accruals, increments and other benefits
(collectively “Benefits”) derived or received by the Executive as a result of
any transaction constituting a breach of any of the provisions of

6

--------------------------------------------------------------------------------



Sections 5 or 6 and the Executive hereby agrees to account for and pay over such
Benefits to the Company.

          (e)          Each of the rights and remedies enumerated in Section
6(d) shall be independent of the others and shall be in addition to and not in
lieu of any other rights and remedies available to the Company at law or in
equity. If any of the covenants contained in this Section 6, or any part of any
of them, is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of the covenant or covenants or rights
or remedies which shall be given full effect without regard to the invalid
portions. If any of the covenants contained in this Section 6 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 6 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.

          (f)          In the event that an actual proceeding is brought in
equity to enforce the provisions of Section 5 or this Section 6, the Executive
shall not urge as a defense that there is an adequate remedy at law nor shall
the Company be prevented from seeking any other remedies which may be available.
The Executive agrees that he shall not raise in any proceeding brought to
enforce the provisions of Section 5 or this Section 6 that the covenants
contained in such Sections limit his ability to earn a living.

          (g)          The provisions of this Section 6 shall survive any
termination of this Agreement.

          7.            Representations and Warranties by the Executive and
Company.

          The Executive and the Company hereby represent and warrant to each
other as follows:

 

 

 

 

              (i)          Neither the execution or delivery of this Agreement
nor the performance by the Executive of his duties and other obligations
hereunder violate or will violate any statute, law, determination or award, or
conflict with or constitute a default or breach of any covenant or obligation
under (whether immediately, upon the giving of notice or lapse of time or both)
any prior employment agreement, contract, or other instrument to which the
Executive or Company is a party or by which they are bound.

 

 

 

 

              (ii)         The Executive and the Company have the full right,
power and legal capacity to enter and deliver this Agreement and to perform
their duties and other obligations hereunder. This Agreement constitutes the
legal, valid and binding obligation of the Executive and the Company enforceable
against them in accordance with its terms. No approvals or consents of any
persons or entities are required for the Executive or Company to execute and
deliver this Agreement or perform their duties and other obligations hereunder.

7

--------------------------------------------------------------------------------



          8.          Termination. The Executive’s employment hereunder shall be
terminated upon the Executive’s death and may be terminated as follows:

          (a)         The Executive’s employment hereunder may be terminated for
“Cause”. Cause is defined as:

 

 

 

             (i)         The willful failure, disregard or refusal by the
Executive to perform his duties hereunder;

 

 

 

             (ii)        Any willful, intentional or grossly negligent
wrongdoing by the Executive having the effect of injuring, in a material way
(whether financial or otherwise), the business or reputation of the Company or
any of its affiliates, including but not limited to any officer, director, or
executive of the Company or any of its affiliates;

 

 

 

             (iii)       Willful misconduct by the Executive in respect of the
duties or obligations of the Executive under this Agreement, including, without
limitation, insubordination with respect to legal directions received by the
Executive from the President and CEO or the Board of Directors of the Company;

 

 

 

             (iv)       The Executive’s indictment for any felony or conviction
of a misdemeanor involving moral turpitude (including entry of a nolo contendere
plea) where such event has the effect of injuring, in a material way (whether
financial or otherwise), the business or reputation of the Company, or of any of
its affiliates, including but not limited to, any officer, director, or
executive of the Company or any of its affiliates;

 

 

 

             (v)        The determination by the Company, after a reasonable and
good-faith investigation by the Company following a written allegation by
another employee of the Company, that the Executive engaged in some form of
harassment prohibited by law (including, without limitation, age, sex or race
discrimination);

 

 

 

             (vi)       Any misappropriation or embezzlement of the property of
the Company or its affiliates (whether or not a misdemeanor or felony);

 

 

 

             (vii)      Breach by the Executive of any of the provisions of
Sections 5, 6 or 7 of this Agreement; and

 

 

 

             (viii)     Breach by the Executive of any provision of this
Agreement other than those contained in Sections 5, 6 or 7 which is not cured by
the Executive within thirty (30) days after written notice thereof is given to
the Executive by the Company.

 

 

 

             (ix)       Before constituting grounds for termination for cause,
Executive will be given written notice and five (5) business days to cure
conduct under Paragraphs i, iii, vii, and viii of this section.

8

--------------------------------------------------------------------------------



          (b)         The Executive’s employment hereunder may be terminated by
the Board of Directors of the Company due to the Executive’s Disability. For
purposes of this Agreement, a termination for “Disability” shall occur (i) when
the Board of Directors of the Company has provided a written termination notice
to the Executive supported by a written statement from two reputable independent
physicians one of which has been selected by Executive, to the effect that the
Executive shall have become so physically or mentally incapacitated as to be
unable to resume, within the ensuing twelve (12) months, his employment
hereunder by reason of physical or mental illness or injury, or (ii) upon
rendering of a written termination notice by the Board of Directors of the
Company after the Executive has been unable to substantially perform his duties
hereunder for 90 or more consecutive days, or more than 120 days in any
consecutive twelve month period, by reason of any physical or mental illness or
injury. Such written statements supporting Disability will have the same meaning
as Long Term Disability allowing coverage by the Company’s Long Term Disability
Insurance. For purposes of this Section 8(b), the Executive agrees to make
himself available and to cooperate in any reasonable examination by a reputable
independent physician retained by the Company.

          (c)         The Executive’s employment hereunder may be terminated by
the Executive for Good Reason. For purposes of this Agreement, “Good Reason”
means (i) a breach by the Company of its material obligations under Section 3
and/or 4 of this Agreement (a “Material Breach”), (ii) a material reduction by
the Board of Directors of the Company of the Executive’s duties, title or
authority, including but not limited to reporting to the Chief Executive Officer
of the Company, provided for in this Agreement (a “Material Change”), or (iii)
the relocation of the principal executive office of the Company in excess of
fifty (50) miles from its present location not consented to by the Executive;
provided, however, that a Material Breach or a Material Change shall constitute
Good Reason only if the Executive has notified the Board of Directors of the
Company in writing of the existence and particulars of such Material Breach or
Material Change and the Board of Directors has failed to remedy such Material
Change or Material Breach within thirty (30) days of such notice.

          (d)         The Executive’s employment hereunder may be terminated by
the Board of Directors of the Company (or its successor) upon the occurrence of
a Change of Control. For purposes of this Agreement, “Change of Control” means
(i) the acquisition, directly or indirectly, following the date hereof by any
person (as such term is defined in Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities if such person or his or its affiliate(s) do not own in excess of 50%
of such voting power on the date of this Agreement, or (ii) the future
disposition by the Company (whether direct or indirect, by sale of assets or
stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company).

          9.          Compensation upon Termination.

          (a)         If the Executive’s employment is terminated as a result of
his death or Disability, the Company shall (i) pay to the Executive or to the
Executive’s estate, as applicable, (x) his

9

--------------------------------------------------------------------------------



Base Salary through the date of his death or Disability and (y) the Bonus, if
any, that would otherwise have been due at the end of the calendar year in which
such death or Disability occurs; and the pro rata portion of the Stock Options
earned by the Executive during the year of his death or Disability, prorated in
accordance with the number of full months in such year during which the
Executive was employed by the Company; (ii) for the longer of twelve (12) months
following his death or Disability or the balance of the Term (as if such
termination had not occurred) provide continuation coverage to the members of
the Executive’s family and, in the case of termination for Disability, the
Executive under all major medical and other health, accident, life or other
disability plans and programs in which such family members and, in the case of
termination for Disability, the Executive participated immediately prior to his
death or Disability; and (iii) pay any expense reimbursement amounts owed
through the date of death or Disability. All Stock Options that are scheduled to
vest by the end of the calendar year in which such termination occurs shall be
accelerated and deemed to have vested as of the termination date. All Stock
Options that have not vested (or been deemed pursuant to the immediately
preceding sentence to have vested) as of the date of termination shall be deemed
to have expired as of such date. Any Stock Options that have vested as of the
date of the Executive’s death (including the Options described in the
immediately preceding sentence) shall remain exercisable for a period of one
hundred and eighty (180) days after the date of his death; in the event of a
Disability, any unexercised option may be exercised in whole or in part, within
the first ninety (90) days after such termination of employment or service. Any
Restricted Shares that were forfeitable shall thereupon become non-forfeitable.

          (b)          If the Executive’s employment is terminated by the Board
of Directors of the Company for Cause or by the Executive other than for Good
Reason, the Company shall pay to the Executive his Base Salary through the date
of his termination and the Executive shall have no further entitlement to any
other compensation or benefits from the Company. All Stock Options that have not
vested as of the date of any such termination shall be deemed to have expired as
of such date and, in addition, the Executive’s right to exercise any vested
Stock Options shall terminate as of such date. Any Restricted Shares that are
then forfeitable shall be forfeited immediately.

          (c)          If the Executive’s employment is terminated by the
Company (or its successor) upon the occurrence of a Change of Control, the
Company (or its successor, as applicable) shall, upon receiving a copy of a
release and separation agreement signed by the Executive, and containing, among
other provisions, the release provisions attached hereto as Exhibit A (the
“Release”), pay to the Executive within ten (10) business days: (i) a lump sum
equivalent to twelve (12) months of his Base Salary, and (ii) a lump sum
equivalent to the Bonus, if any, that would otherwise have been due at the end
of the calendar year in which such termination occurs; and (iii) any expense
reimbursement amounts owed through the date of termination. All Stock Options
that have not vested as of the date of such termination shall be accelerated and
deemed to have vested as of the date of the Change of Control. All restrictions
on the Executive’s Restricted Shares shall lapse immediately.

          (d)          If (i) the Executive’s employment is terminated prior to
the end of the first year by the Company other than as a result of the
Executive’s death or Disability and other than for reasons specified in Sections
9(b) or (c); or (ii) the Executive’s employment is terminated prior

10

--------------------------------------------------------------------------------



to the end first year by the Executive for Good Reason, the Company shall, upon
receiving a copy of the Release signed by the Executive, pay to the Executive:
(i) severance payments made in semi-monthly installments equivalent to the
Executive’s current Base Salary divided by twenty-four (24), for a period of six
(6) months; (ii) within ten (10) business days the Bonus, if any, that would
otherwise have been due at the end of the calendar year in which such
termination occurs; and (iii) any expense reimbursement amounts owed through the
date of termination. The Company’s obligation under clause (i) in the preceding
sentence will be reduced, however, by any amounts actually earned by the
Executive, other than consulting income (“Consulting Income”) (as defined
below), during the six (6) month period following the date of termination. As
used in this Agreement, Consulting Income means income that the Executive earns
as a result of a consulting agreement with a third party with whom the Executive
does not have an employment relationship. All vested options at date of
termination shall expire ninety (90) days post termination of employment, all
Stock Options that have not vested as of the date of termination shall be deemed
to have expired as of such date. All Restricted Shares that are subject to
forfeiture as of the termination date shall be forfeited and returned to the
Company.

          (e)          If (i) the Executive’s employment is terminated after the
end of the first year by the Company other than as a result of the Executive’s
death or Disability and other than for reasons specified in Sections 9(b) or
(c); or (ii) the Executive’s employment is terminated after the end of the first
year by the Executive for Good Reason, or the Company provides notice to
Executive this Employment agreement will not be renewed, the Company shall, upon
receiving a copy of the Release signed by the Executive, pay to the Executive:
(i) severance payments made in semi-monthly installments equivalent to the
Executive’s current Base Salary divided by twenty-four (24), for a period of
twelve (12) months; (ii) within ten (10) business days the Bonus, if any, that
would otherwise have been due at the end of the calendar year in which such
termination or non-renewal occurs; and (iii) any expense reimbursement amounts
owed through the date of termination or non-renewal. The Company’s obligation
under clause (i) in the preceding sentence will be reduced, however, by any
amounts actually earned by the Executive, other than Consulting Income, during
the twelve (12) month period following the date of termination or non-renewal.
All vested options at date of termination shall expire ninety (90) days post
termination of employment, all Stock Options that have not vested as of the date
of termination shall be deemed to have expired as of such date. All Restricted
Shares that are subject to forfeiture as of the termination or non-renewal date
shall be forfeited and returned to the Company.

          (f)          The continuation coverage under any major medical and
other health, accident, life or other disability plans and programs for the
periods provided in Sections 9(a), 9(c), 9(d), and 9(e) shall be provided (i) at
the expense of the Company and (ii) in satisfaction of the Company’s obligation
under Section 4980B of the Internal Revenue Code of 1986 (and any similar state
law) with respect to the period of time such benefits are continued hereunder.
Notwithstanding anything to the contrary contained herein, the Company’s
obligation to provide such continuation coverage under such Sections shall cease
immediately upon the date any covered individual becomes eligible for similar
benefits under the plans or policies of another employer.

11

--------------------------------------------------------------------------------



          (g)          This Section 9 sets forth the only obligations of the
Company with respect to the termination of the Executive’s employment with the
Company, and the Executive acknowledges that, upon the termination of his
employment, he shall not be entitled to any payments or benefits which are not
explicitly provided in Section 9.

          (h)          The provisions of this Section 9 shall survive any
termination of this Agreement.

          10.          Miscellaneous.

          (a)          This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New Jersey, without
giving effect to its principles of conflicts of laws.

          (b)          Any dispute arising out of, or relating to, this
Agreement or the breach thereof (other than Sections 5 or 6 hereof), or
regarding the interpretation thereof, shall be finally settled by arbitration
conducted in New Jersey in accordance with the commercial rules of the American
Arbitration Association then in effect before a single arbitrator appointed in
accordance with such rules. Judgment upon any award rendered therein may be
entered and enforcement obtained thereon in any court having jurisdiction. The
arbitrator shall have authority to grant any form of appropriate relief, whether
legal or equitable in nature, including specific performance. For the purpose of
any judicial proceeding to enforce such award or incidental to such arbitration
or to compel arbitration and for purposes of Sections 5 and 6 hereof, the
parties hereby submit to the non-exclusive jurisdiction of the Supreme Court of
the State of New Jersey, Hunterdon County, or the United States District Court
for the District of New Jersey, and agree that service of process in such
arbitration or court proceedings shall be satisfactorily made upon it if sent by
registered mail addressed to it at the address referred to in paragraph (g)
below. The costs of such arbitration shall be borne by the non prevailing party
as determined by the arbitrator. Judgment on the arbitration award may be
entered by any court of competent jurisdiction.

          (c)          This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns.

          (d)          This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive. The Company may
assign its rights, together with its obligations, hereunder in connection with
any sale, transfer or other disposition of all or substantially all of its
business or assets.

          (e)          This Agreement cannot be amended orally, or by any course
of conduct or dealing, but only by a written agreement signed by the parties
hereto.

          (f)          The failure of either party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith, and such terms, conditions and provisions shall remain in full force
and effect. No waiver of any term or condition of this Agreement on the part of
either party shall be effective for any purpose whatsoever unless such waiver is
in writing and signed by such party.

12

--------------------------------------------------------------------------------



          (g)          All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or by an overnight courier service or sent by registered or
certified mail, postage prepaid, return receipt requested, to the parties at the
addresses set forth on the first page of this Agreement, and shall be deemed
given when so delivered personally or by overnight courier, or, if mailed, five
days after the date of deposit in the United States mails. Either party may
designate another address for receipt of notices hereunder by giving notice to
the other party in accordance with this paragraph (g).

          (h)          This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.

          (i)          As used in this Agreement, “affiliate” of a specified
Person shall mean and include any Person controlling, controlled by or under
common control with the specified Person.

          (j)          The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

          (k)          This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

 

 

 

NOVADEL PHARMA INC

 

 

 

By: /s/ JAN H. EGBERTS, M.D.

 

 

 

Name: Jan H. Egberts, M.D.

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

By: /s/ DENI M. ZODDA

 

 

 

Name: Deni M. Zodda

13

--------------------------------------------------------------------------------



Exhibit A

Release

1.          You hereby release and discharge NovaDel Pharma, Inc., its parent,
divisions, subsidiaries and affiliates and their current and former directors,
officers, shareholders, agents and employees, and each of their predecessors,
successors, and assigns (hereinafter “the Company”), from any and all claims and
causes of action (except for the benefits specifically set forth in this
Separation and Release Agreement (the “Agreement”)) arising out of or related to
any act or omission prior to the date of this Agreement, including claims
related to your employment or the termination of your employment. This Agreement
includes, but is not limited to, any claims for salary, bonuses, severance pay,
vacation pay or any benefits under the Employee Retirement Income Security Act
(except for vested benefits which are not affected by this Agreement); claims
under Title VII of the 1964 Civil Rights Act, as amended, Americans With
Disabilities Act, Family and Medical Leave Act, Age Discrimination in Employment
Act (“ADEA”), New Jersey Law Against Discrimination, New Jersey Conscientious
Employee Protection Act, the New Jersey Wage and Hour Law, the New Jersey
Constitution, and or any other federal, state, or local laws, and claims for
breach of implied or express contract, breach of promise, misrepresentation,
negligence, fraud, estoppel, defamation, infliction of emotional distress,
violation of public policy or wrongful or constructive discharge, and for
attorneys’ fees, that you or you heirs, executors, administrators, successors,
and assigns now have, ever had or may hereafter have, whether known or unknown,
suspected or unsuspected, up to and including the date of this Agreement. You
represent and warrant that you have not filed any complaints, charges, lawsuits
or legal actions with any court or government agency against the Company. You
agree that if any court or agency assumes jurisdiction of any such complaint,
charge, lawsuit, or other legal action filed by you or on your behalf relating
to any claims being released by you in this Agreement, you will request such
court or agency to withdraw from the matter and you hereby agree to waive any
right to relief and to return any relief afforded. You are not waiving any
claims that may arise after you execute the Agreement. This Agreement excludes
any waiver of claims that cannot be waived as a matter of law.

2.          You acknowledge that you have carefully read this Agreement and
understand all of its terms including the full and final release of claims set
forth above. You further acknowledge that you had adequate time to consider the
terms of this Agreement and knowingly and voluntarily entered into it; that you
have not relied upon any representation or statement, written or oral, not set
forth in this Agreement; that the only consideration for signing this Agreement
is as set forth herein; that the consideration received for executing this
Agreement is greater than that to which you may otherwise be entitled; and that
you have been advised in writing to consult with an attorney prior to executing
the Agreement. You also acknowledge that you have been afforded at least
twenty-one (21) calendar days from the receipt of this Agreement to consider the
release provision contained herein and that you have seven (7) days after
signing this Agreement to revoke it in writing. Revocation must be made by
sending a written notice of revocation to Michael Spicer, NovaDel Pharma, 25
Minneakoning Rd, Flemington, NJ 08822. Accordingly, no payments required under
this Agreement shall be made until the expiration of seven (7) calendar days
following your execution of this Agreement.

14

--------------------------------------------------------------------------------